DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 no longer recites an alpha 5 chain and therefore Grinnemo no longer describes the technical feature. Amended claims 5-10 and 16-22 now strictly relate to cells obtained by the method of claim 1, to methods of treatment comprising such cells, and to compositions comprising such cells. Thus, the recited cells are the direct result of the method of claim 1. The feature of culturing cells in the presence of a laminin comprising an a4 chain was not previously known. As such, Applicant submits that there would be no undue burden to search each of the pending claims following the amendments made herein.  
This is not found persuasive because as seen in the combination of references of Qu et al. and Tran et al. culturing in the presence of a laminin with a4 chain to obtain cardiac precursor cells is known in the art and therefore is not a special technical feature. The unity of invention is therefore still not present. Additionally, with respect to the argument that the cells recited in claims 5-10 and 16-22 now strictly relate to cells obtained by the method of claim 1. 
Examiner has examined claims 5, 8, and 21 as it is the direct result of the method of claim 1 in culturing cells in the presence of Wnt3a and laminin 411, however claims 6, 7 and 22 utilize a culture method which comprises laminins other than laminins with alpha 4 chains as a separate method of further differentiation and claim 16 is a method of treatment and claims 17-18 are pharmaceutical composition.
Thus in light of the amendments made and the newly added claims the restriction requirement has been modified and is now drawn to the following groups wherein Group I has been examined:
Group I, claims 1-5, 8, 9, and 19-21, drawn to a method for culturing MSCs and/or cells obtainable from a mesenchymal fraction, comprising culturing MSCs and/or cells from a mesenchymal minin comprising least one laminin comprising an a4 chain.
Group II, claims 6-10, 16, 17, 18 and 22, drawn to a method of treatment, a method of differentiating multipotent progenitor cells utilizing laminin 111, laminin 121, laminin 211, laminin 221, and combinations thereof and the cardiac cells obtained by said method, and MSCs wherein cells are coated by at least one exogenously derived laminin selected from the group consisting of LN-511, LN-521, LN-421, LN-411, LN-111, LN-121, LN-221, LN-211, and combinations thereof.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10 and 16-22 are pending in the application.
	Claims 11-15 are cancelled.
	Claims 19-22 are newly added 
	Claims 1, 6, 8, 10 and 16 are amended
Claims 6-7, 10, 16-18, and 22 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-5, 8, 9 and 19-21 are examined on the merits

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 recites that the cells in the method of culturing and expanding are cultured in the presence of at least one agent which activates the Wnt canonical pathway.
The instant specification discloses that the term "Wnt activating agent" refers any agent that activates the Wnt canonical pathway, or inhibits or suppresses the activity of inhibitors of Wnt canonical pathway (p. 27). It is further disclosed that this agent may be selected from the group comprising Wnt-1, Wnt-3a, Wnt-8, Wnt-8b, and any combination thereof. Additional agents activating the Wnt canonical pathway are naturally also within the scope of the present invention, irrespective of whether the activation of the Wnt canonical pathway is effectuated via direct activation of the pathway in question (for instance mediated by Wnt-3a) or via indirect stimulation of the Wnt canonical pathway (p. 33).
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case only Wnt-1, Wnt-3a, Wnt-8, Wnt-8b, and any combination thereof is disclosed. While the genus encompasses a large number of variants and molecules that have the same activity and function as activating the Wnt pathway either indirectly or directly. The genus encompasses a large number of variants and molecules that have a different structure such as molecules that affect the Wnt pathway inhibitors, the specification does not describe the complete structure of a representative number of species of the large genus of “Wnt activating agents.”
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only other identifying characteristic is that the Wnt activating agent can affect the pathway indirectly by affecting inhibitors to 
Applicant’s attention is directed to MPEP 2163 regarding Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement.
In conclusion, Applicant’s disclosure of a few species (i.e. Wnt-1, Wnt-3a, Wnt-8, Wnt-8b) of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu et al. (2014. Journal of Translational Medicine 12: 135).
	Regarding claims 1 and 19, Qu et al. teaches a method of culturing MSCs in normoxic conditions which were isolated from human umbilical cord (UC-MSCs) and expanded in an in vitro culture system. The cells were then cultured in the IPC induction and differentiation medium in the presence of laminin 411 (i.e. laminin comprising an a4 chain) to obtain insulin-producing cells (Abstract, p. 2). 
	Regarding claim 2, Qu et al. teaches that laminin 411 is utilized in the culture and does not utilize another laminin type, therefore the laminin comprising an a4 chain is 100% (i.e. at least 70%) of the laminins utilized (p. 5 and 6)
	Regarding claim 3, Qu et al. teaches that the differentiation is a 4 stage differentiation and therefore the culturing in the presence of laminin-411 can be used to differentiate multipotent stem cells such as pancreatic precursor cells (Abstract, Fig. 1, As the claim recites “for instance” cardiac progenitor cells, it is interpreted that the claim is encompasses multipotent stem cells which can be cardiac progenitor cells but cardiac progenitor cells are not necessarily claimed. 
	Therefore the invention is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (2009. STEM CELLS 27:1869–1878) in view of Qu et al. (2014. Journal of Translational Medicine 12: 135).
Regarding claims 1-4 and 19, Tran et al. teaches a method of culturing human embryonic stem cells (i.e. cells obtainable  with BMP4 and Wnt3a or Wnt7a (i.e. an agent which activates the Wnt canonical pathway) in normoxic conditions (Abstract, p. 1870). As the human embryonic stem cells are differentiated, it is interpreted that Wnt3a is applied to MSCs. Wnt3a induced cardiomyogenesis and induced beating clusters at day 16 (p. 1874). Wnt3a highly induces lineage-specific genes characteristics of mesendoderm (Wnt3, Gata4, Gsc, Mixl1,Eomes, Gata6), mesoderm (Tbx6, Kdr, Cdx2, Cdh11, Mesp1, Pdgfra, Mesp2), and endoderm (Sox7, Pthr1, Cxcr4, Hhex, Lhx1, Foxa2, Cer1, Sox17) (p. 1874). Tran et al. further teaches mesendoderm, an early precursor cell lineage, gives rise to mesoderm (specifying cardiac, blood, and bone cells). (p. 1869). Therefore, wnt3a produces cardiac precursor cells.  Tran et al. does not teach culturing in the presence of laminin 411.
Qu et al. teaches a method of culturing MSCs in normoxic conditions which were isolated from human umbilical cord (UC-MSCs) and expanded in an in vitro culture system. The cells were then cultured in the IPC induction and differentiation medium in the presence of laminin 411 (i.e. laminin comprising an a4 chain) to obtain insulin-producing cells (Abstract, p. 2). Furthermore, the cells cultured on laminin 411 are also cultured with various growth factors as well as glucose (p. 3). The resulting definitive endoderm cells of the laminin 411 culture process showed an increase in FOXA2, SOX17, CXCR4, Pdx1 and Ngn3 (p. 5, 10). Culturing in the presence of laminin 411 additionally yielded more clusters of cells than without (p. 5).  As the cells are cultured on a plate coated with laminin 411 and therefore the laminin 411 is covering the bottom of the cell, the resulting progenitor cells are inherently coated by the laminin.

Regarding claims 5 and 8, Tran et al. teaches that the cells obtained through culturing Wnt3a highly express PDGFR-alpha (p. 1869).
Therefore the invention would be obvious to one of ordinary skill in the art.

Claims 1-5, 8, 9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (supra) in view of Qu et al. (supra) as applied to claims 1-5, 8 and 19 above, and in further view of  Oh et al. (2003. PNAS 100(21):12313-12318)
	As discussed in the above 103 rejection, the combined references of Tran et al. and Qu et al. make obvious a method of culturing MSCs in the presence of laminin 411 and Wnt3a in order to produce cardiac progenitor cells which highly express PDGFR-alpha as well as various lineage characteristic genes of mesoderm, mesendoderm, and endoderm such as CXCR4.
	However, regarding claim 9, these references do not discuss the way in which the cells expressing CXCR4 are arranged in ischemic heart tissue, nor that it is in an elongated fashion.
	Oh et al. teaches cardiac precursor cells (i.e cardiac progenitor cells) administered into ischemic heart tissue in order to investigate the method of repair and if the cells fuse to the native myocytes (Abstract). As the myocardial muscle is arranged in an elongated fashion, Oh et al. shows that when incorporated into the ischemic heart tissue, the cardiac precursor cells also arrange in an elongated parallel fashion (Figure 4).
	It would have been obvious to one of ordinary skill in the art to obtain cells which arrange in an elongated fashion in ischemic heart tissue as taught by Oh et al. produced by the method of producing cardiac progenitor cells Tran et al. and Qu et al. with a reasonable expectation of success. An artisan 
	Therefore, the invention would be obvious to one of ordinary skill in the art.
	


Claims 1-5, 8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (supra) in view of Qu et al. (supra) as applied to claims 1-5, 8 and 19 above, and in further view of Haque et al. (2013. Scientific World Journal 632972: 1-12)
	As discussed in the above 103 rejection, the combined references of Tran et al. and Qu et al. make obvious a method of culturing MSCs in the presence of laminin 411 and Wnt3a in order to produce cardiac progenitor cells which highly express PDGFR-alpha as well as various lineage characteristic genes of mesoderm, mesendoderm, and endoderm.
Regarding claim 20, the references do not teach culturing in conditions of hypoxia. 
	Haque et al. teaches hypoxic conditions as a means of improving stem cell therapies involving MSCs (Abstract). Haque et al. specifically teaches that hypoxic conditions have a positive role in culture environments of MSCs in that hypoxic conditions can result in a higher proliferation rate along with more population doubling (p. 7). Furthermore Haque et al. teaches that hypoxic conditions may also provide a solution for more efficient engraftment and that these conditions can cause MSCs to grow faster while maintaining a higher proportion of rapidly self-renewing cells as well as increasing the expression of chemokine receptors such as CXCR4 (p. 7-8).
	It would be obvious to one of ordinary skill in the art to utilize hypoxic conditions as taught by Haque et al. in the method of culturing MSCs in the presence of laminin 411 and Wnt3a as taught by Tran et al. and Qu et al. with a reasonable expectation of success. An artisan would be motivated to utilize hypoxic conditions as they are known to improve MSC cell cultures in increasing the proliferation rate 
	Therefore the invention would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635